DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 14 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1, lines 6-7: “the displacement piston” should read --the sealed displacement piston--.
Claim 2, line 2: “the operating position” should read --the essentially vertical operating position--.
Claim 2, lines 2-3: “the top” and “the bottom” should read --a top-- and --a bottom-- respectively.
Claim 2, line 4: “the displacement piston” should read --the sealed displacement piston--.
Claim 4, line 3: “the operating position” should read --the essentially vertical operating position--.
Claim 4, last line: “the interior” should read --an interior--.
Claim 6, lines 2-3: “the displacement piston” should read --the sealed displacement piston--.
Claim 6, line 4: “the head part” should read --a head part--.
Claim 7, line 3: “the head part” should read --a head part--.
Claim 8, line 2: “the bottom part” should read --the coaxial bottom part--.
Claim 9, line 1: “the internal diameter” should read --an internal diameter--.
Claim 9, line 3: “the opening” should read --an opening--.
Claim 9, line 5: “the seat” should read --a seat--.
Claim 9, line 6: “the shoulder” should read --a shoulder--.
Claim 9, line 7: “the operating position” should read --the essentially vertical operating position--.
Claim 9, last 2nd line: “the level” should read --a level-- and “the contour” should read --a contour--.
Claim 9, last two lines: “the swelling” should read --the rounded swelling--.
Claim 10, line 2: “the head part” should read --a head part of the cylinder housing--.
Claim 10, line 4: “the operating position” should read --the essentially vertical operating position--.
Claim 10, line 6: “the axis of the end part” should read --an axis of the end part--.
Claim 10, last line: “the cylinder axis” should read --a cylinder axis of the cylinder housing--.
Claim 12, line 2: “the flange joint” should read --the sealed flange joint--.
Claim 12, line 3: “the internal diameter” should read --an internal diameter--.
Claims 2 – 14 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in which a sealed displacement piston can be moved back and forth” in lines 4-5. The phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is not clear if applicants intended the “can be” claim limitation to be optional or that the phrase should interpreted as a definite statement. See MPEP § 2173.05(d).
Claim 2 recites the limitation “can be flawlessly cleaned with respect to CIP hygiene via the product inlet and the product outlet” in last two lines. The phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is not clear if applicants intended the “can be” claim limitation to be optional or that the phrase should interpreted as a definite statement. See MPEP § 2173.05(d).
Claim 3 recites the limitation “wherein the product inlet is arranged laterally at an upper end of the cylinder housing directly adjacent to the piston rod seal” in lines 2-3. It is unclear as to whether “the product inlet” or “upper end of the cylinder housing” is directly adjacent to the piston rod seal.
Claim 4 recites the limitation “a highest point of the product inlet is essentially in or at the highest point of the interior of the cylinder housing” in last two lines. It is unclear as to what constitutes “a highest point” for both the product inlet and the interior of the cylinder housing. One of ordinary skill in the art in view of fig. 2 of the application would understand the highest point of the product inlet to be point “B” and the highest point of the interior of the cylinder housing to be point “A” (see fig. A below). Thus, making the claim indefinite because it will be as to how “a highest point of the product inlet is essentially in or at the highest point of the interior of the cylinder housing”.

    PNG
    media_image1.png
    841
    681
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of the instant application.
Claim 7 recites the limitation “a cylindrical displacement piston” in line 4. It is unclear as to whether the claimed piston is same or different from “a sealed 
Claim 9 recites the limitation “wherein the internal diameter of the head part gradually decreases in a region of the opening of the product inlet towards the piston rod seal, intersected with the opening of the product inlet, that a rounded swelling is provided adjacent to the seat of the piston rod seal in an intersection of the product inlet with the shoulder, and that in the operating position of the cylinder housing, an inner end of the piston rod seal is approximately at the level of or slightly below the contour of the swelling” in lines 2-9. The claim is indefinite because it is unclear as to what applicant means the phrase “intersected with the opening of the product inlet”. What feature is being intersected? Is it an internal diameter or rounded swelling or some other feature? The claim is examined as best understood by the examiner.
Claim 13 recites the phrase “hot” and “cold” in line 2. These terms are relative terms which renders the claim indefinite. The terms “hot” and “cold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what is considered to be “hot” or “cold”.
Claims 2 – 14 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 4, 6, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jejcic Valter (EP 2,708,141 – herein after Valter).
In reference to claim 1, Valter discloses a displacement metering pump (in figs. 2 and 3), for a discontinuous volumetric metering of liquid to pasty products that are partially loaded with solid matter (pasteurized milk or the confectionary cream, see ¶35), comprising 
a cylinder housing (24+20), which has a product inlet (25, see ¶43) and a product outlet (the bottom opening in drainage duct 20, see ¶31), is installed in an essentially vertical operating position (in view of frame of reference shown in fig. 3: direction along axis C-D is considered to be vertical direction) [see ¶31 and ¶32: 25 is a product inlet of the horizontal processing tank 5 because the product flows from vertical processing tank 4  into the tank 5 via 25 and the bottom opening in drainage duct 20 seen in fig. 3 is a product outlet of the vertical tank 4 because the product flows out from tank 4 to flow into the tank 5; thus the asserted cylinder housing has the product inlet of the tank 5 and the product outlet of tank 4], and in which a sealed displacement piston (36) can be moved back and forth (piston 36 is inserted in a fluid-tight manner, see ¶42), 
wherein the cylinder housing, with a piston rod seal (see fig. B below: the seal disposed on the piston in fig. 3 is labelled as “ps” and/or part labelled “cover” acting as seal to protect piston 36 from surrounding environment) fixedly installed therein for the displacement piston formed as a piston rod (i.e. piston and piston rod is/are and with selected placements of the product inlet and the product outlet, has no dead space (i.e. there is no region in the cylinder housing where the product will accumulate) and is self-emptying (i.e. in view of presented orientation of fig. 3: all the surfaces in the cylinder housing contacted by the product are cleaned on the downward stroke of the piston; i.e. on this downward stoke of the piston, the entire product contained in the cylinder is expelled from the cylinder).

    PNG
    media_image2.png
    714
    671
    media_image2.png
    Greyscale

Fig. B: Edited fig. 3 of Valter to show claim interpretation.
In reference to claim 2, Valter discloses the displacement metering pump, wherein in the operating position (along axis C-D in presented orientation of fig. 3), the product inlet (25 in fig. 2) is placed at the top (labelled “T” in fig. B above) and the product outlet (bottom end/opening in 20) at the bottom (labelled “B” in fig. B above) of the cylinder housing, such that at least the cylinder housing and the displacement piston immersing into the cylinder housing from above can be flawlessly cleaned with respect to CIP (cleaning in place) hygiene via the product inlet and the product outlet [see ¶35 and ¶51: the claimed features can be cleaned via the asserted inlet and outlet; for instance “cleaning liquid” from tank 4 (via the asserted product outlet) could be flown into tank 5 (via asserted product inlet), thus cleaning all the surfaces in the cylinder housing previously contacted by the product].
In reference to claim 3, Valter discloses the displacement metering pump, wherein (see fig. B above)  the product inlet (25) is arranged laterally at an upper end (labelled “UE”) of the cylinder housing (24+20) directly adjacent to the piston rod seal (labelled “ps”) [“adjacent” is a term of degree; the product inlet is considered to be adjacent to the seal], and that the product outlet forms a lower end (labelled “LE”) of the cylinder housing.
In reference to claim 4, Valter discloses the displacement metering pump, (the claim is examined as best understood by the examiner in view of 112b above) wherein a cylinder axis (see ¶33: titled axis of duct 20; i.e. axis C in fig. 2or axis C-D in fig. 3) of the cylinder housing (24+20) is inclined with respect to a vertical line (see fig. C below: labelled “VL”) in the operating position, such that a highest or at the highest point of the interior of the cylinder housing (24+20) [it is understood that a point of the product inlet is essentially in or at a point of the interior of the cylinder housing].

    PNG
    media_image3.png
    1425
    757
    media_image3.png
    Greyscale

Fig. C: Edited fig. 2 of Valter to show claim interpretation.
In reference to claim 6, Valter discloses the displacement metering pump, wherein a diameter of the displacement piston (36) is smaller than an internal diameter of the cylinder housing (24+20), at least in the head part (34) of the cylinder housing (24).
In reference to claim 7, Valter discloses the displacement metering pump, 
a slide bush (labelled “cover” in fig. B above) fixed in a seat (labelled “s” in fig. B above) in the head part (34) of the cylinder housing, and 
wherein a cylindrical displacement piston (36+37) projects, in its upper stroke stop position, with its lower end slightly beyond the piston rod seal (portion of 36 is beyond “ps” and/or bottom portion of 37 with 36 is beyond “cover”) into an interior of the cylinder housing, or is flush with the piston rod seal.
In reference to claim 13, Valter discloses use of the displacement metering pump for hot metering or cold metering (see ¶17). Please note, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior apparatus satisfying the claimed structural limitations. Ex parte Masham 2, USPQ2d 1647 (1987). See MPEP 2214 (II).
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda, Msatoshi (US 2004/0208750 – herein after Masuda).
In reference to claim 1, Masuda discloses a displacement metering pump (in fig. 1), for a discontinuous volumetric metering (see ¶6) of liquid to pasty products that are partially loaded with solid matter (see ¶7:  the fluid can be any suitable fluid including high or low consistency foods, cosmetics, drugs, industrial materials in any suitable form including liquid, slurry, cream, paste, gel, emulsion, gas-containing flowable mixture, or a mixture of the foregoing), comprising 
a cylinder housing (10), which has a product inlet (11) and a product outlet (12), is installed in an essentially vertical operating position (in view of frame of reference shown in fig. 1), and in which a sealed displacement piston (21 with contact portion 21a) can be moved back and forth, 
wherein the cylinder housing, with a piston rod seal (21a) fixedly installed therein for the displacement piston formed as a piston rod (i.e. piston and piston rod is/are considered to be same) and with selected placements of the product inlet and the product outlet, has no dead space (i.e. there is no region in the cylinder housing where the product or the fluid pumped will accumulate) and is self-emptying (i.e. in view of presented orientation of fig. 1: all the surfaces in the cylinder housing contacted by the product are cleaned on the downward stroke of the piston; i.e. on this downward stoke of the piston, the entire product contained in the cylinder is expelled from the cylinder).
In reference to claim 10, Masuda discloses the displacement metering pump, wherein the product inlet (11) attached to the head part (see fig. D below), which is integrally formed, is a connecting pipe (16, in fig. 5) having 
a starting part (labelled “sp”) which is approximately vertical in the operating position, with a connecting flange (labelled “cf”) for an inlet valve (90), and 
an end part (labelled “ep”) angled with respect to the starting part, wherein the axis (labelled “a”) of the end part opening into the head part from above, forms an acute angle (see fig. D below: labelled “θ”) with the cylinder axis.

    PNG
    media_image4.png
    876
    865
    media_image4.png
    Greyscale

Fig. D: Edited fig. 11 of Masuda to show claim interpretation.
Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topper et al. (WO 95/16134 – herein after Topper).
In reference to claim 1, Topper discloses a displacement metering pump (in fig. 3, 82), for a discontinuous volumetric metering of liquid to pasty products that are partially loaded with solid matter (see claim 1: viscous material), comprising 
a cylinder housing (86), which has a product inlet (106) and a product outlet (104), is installed in an essentially vertical operating position (in view of frame of reference shown in fig. 3), and in which a sealed displacement piston 
wherein the cylinder housing, with a piston rod seal (seal 158 and/or by end wall member 90) fixedly installed therein for the displacement piston formed as a piston rod (i.e. piston and piston rod is/are considered to be same) and with selected placements of the product inlet and the product outlet, has no dead space (i.e. there is no region in the cylinder housing where the product or the fluid pumped will accumulate) and is self-emptying (i.e. in view of presented orientation of fig. 3: all the surfaces in the cylinder housing contacted by the product are cleaned on the downward stroke of the piston; i.e. on this downward stoke of the piston, the entire product contained in the cylinder is expelled from the cylinder).
In reference to claim 5, Topper discloses the displacement metering pump, wherein (see fig. E below) the cylinder housing is divided, by a sealed flange joint (108 and 112 is a sealed flange joint; see page 11, lines 35-36 and page 12, lines 1-12), into a head part comprising the piston rod seal (seal 158 and/or by end wall member 90) and the product inlet (106), and a coaxial bottom part (labelled “bottom part”) with a cylinder section (labelled “cs”) and a terminal outlet funnel opening (labelled “f”) into the product outlet (104).

    PNG
    media_image5.png
    723
    593
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    566
    403
    media_image6.png
    Greyscale

Fig. E: Edited figs. 3 and 4A of Topper to show claim interpretation.
In reference to claim 8, Topper discloses the displacement metering pump, wherein (see fig. E above) the bottom part is longer than the head part.
In reference to claim 9, Topper discloses the displacement metering pump, 
wherein the internal diameter of the head part gradually decreases (due to wall “w”) in a region (see circled region in fig. E above) of the opening of the product inlet (opening labelled “c”) towards the piston rod seal (90), 

(wherein) that a rounded swelling (cutaway top portion 124) is provided adjacent to the seat (see rectangular region labelled “a” in fig. E above) of the piston rod seal (90) in an intersection of the product inlet (106) with the shoulder (i.e. surface in the cylinder; labelled “s”) [rounded swelling intersects “c”], and 
(wherein) that in the operating position of the cylinder housing, an inner end (labelled “ie” in fig. E above) of the piston rod seal is approximately at the level of or slightly below the contour of the swelling (124 and/or curve “c”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Jejcic Valter (EP 2,708,141 – herein after Valter).
Regarding claims 5 and 12,
Masuda teaches the displacement metering pump, wherein (see fig. F below) the cylinder housing with a head part and a bottom part, wherein the head part comprises the piston rod seal (21a) and the product inlet (11) and the bottom part comprises a cylinder section (labelled “cs”) and a terminal outlet funnel opening (labelled “f”) into the product outlet, as in claim 5.

    PNG
    media_image7.png
    879
    811
    media_image7.png
    Greyscale

Fig. F: Edited fig. 2 of Masuda to show claim interpretation.
Masuda does not teach the displacement metering pump, wherein the cylinder housing is divided, by a sealed flange joint, into the head part and the bottom part, 
However, Valter teaches a similar displacement metering pump, wherein the cylinder housing (20+24, in figs. 3 and 5) is divided, by a sealed flange joint (see use of seals 29), into a head part (24) comprising the piston rod seal (see fig. B above: the seal disposed on the piston in fig. 3 is labelled as “ps” and/or part labelled “cover” acting as seal to protect piston 36 from surrounding environment) and the product inlet (25), and a coaxial bottom part (20) with a cylinder section, as in claim 5; and wherein a seal (29) installed in the flange joint is approximately flush with the internal diameter of the cylinder housing, as in claim 12.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to form the cylinder housing in the pump of Masuda into two parts using the teaching of Valter since it has been held that that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of “dividing the cylinder housing by a sealed flange joint into two parts”.
Regarding claim 8,
Masuda, as modified, teaches the displacement metering pump with the cylinder housing having the head part and the bottom part.
Masuda, as modified, remains silent on
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the bottom part longer than the head part in the modified pump of Masuda since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 11,
Masuda teaches the displacement metering pump, wherein the product outlet leads (in upward direction in fig. 1) to an outlet valve (40).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda.
Masuda teaches the displacement metering pump, wherein (see fig. D above) the acute angle (θ) is about 45°.
Alternatively, if Masuda remains silent on wherein the acute angle is about 45°, then it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have the acute angle of about 45°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manfroni, Poerio and Almblad teaches a similar displacement metering pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIRAG JARIWALA/Examiner, Art Unit 3746